       Case 1:18-cv-06249-VSB Document 139 Filed 03/08/19 Page 1 of 2

                                  SIDLEY AUSTIN LLP                                      BEIJING                   HONG KONG               SHANGHAI
                                  ONE SOUTH DEARBORN STREET                              BOSTON                    HOUSTON                 SINGAPORE
                                  CHICAGO, IL 60603                                      BRUSSELS                  LONDON                  SYDNEY
                                  (312) 853 7000                                         CHICAGO                   LOS ANGELES             TOKYO
                                  (312) 853 7036 FAX                                     DALLAS                    NEW YORK                WASHINGTON, D.C.
                                                                                         FRANKFURT                 PALO ALTO
                                                                                         GENEVA                    SAN
                                                                                                                   FRANCISCO

                                  gkelly@sidley.com
                                  (312) 853 2068                                         FOUNDED 1866




                                                             March 8, 2019


VIA ECF

Hon. Vernon S. Broderick
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 415
New York, NY 10007

       Re:     Great Western Ins. Co. v. Mark Graham et al., Case No. 18-06249 (VSB)

Dear Judge Broderick:

       I write on behalf of Great Western Insurance Company (“Great Western”). Defendant
Mark Graham and defendant-entities Blue Capital Management, Inc., Blue Alternative Asset
Management, LLC, Blue Elite Fund, Ltd., Blue Elite Fund, L.P., and Blue II, Ltd. (together,
the “Blue Defendants”) filed a Motion to Dismiss Great Western’s Second Amended
Complaint (“Motion”) on February 5, 2019. (Dkt. No. 127.) On January 16, 2019, Graham
and the Blue Defendants requested leave to file a 30 page memorandum of law in support of
their Motion, five pages over the 25 page limit allowed under the Local Rules and Your
Honor’s Individual Rules and Practices in Civil Cases. (Dkt. No. 120.) Their request was
granted on January 17, 2019. (Dkt. No. 121.)

        Because Graham and the Blue Defendants’ memorandum exceeded the page limit,
they were able to include additional complex arguments. In order to adequately respond to
these arguments, Great Western respectfully requests leave to file a memorandum opposition
to Graham and the Blue Defendants’ Motion that shall not exceed 30 pages, rather than the
25 pages allowed under the Local Rules and Your Honor’s Individual Rules and Practices in
Civil Cases.

        Great Western submits that there is good cause for giving it an additional five pages,
so that Great Western can sufficiently respond to the arguments made in Graham and the
Blue Defendants’ 30-page memorandum. Great Western’s counsel conferred with Graham
and the Blue Defendants’ counsel, and Graham and the Blue Defendants do not oppose this
request.




                   Sidley Austin LLP is a limited liability partnership practicing in affiliation with other Sidley Austin partnerships.
         Case 1:18-cv-06249-VSB Document 139 Filed 03/08/19 Page 2 of 2




Hon. Vernon S. Broderick
March 8, 2019
Page 2


      Accordingly, Great Western respectfully requests that it be granted leave to file its
memorandum in opposition to Graham and the Blue Defendants’ Motion to Dismiss the
Second Amended Complaint with an additional five pages, not to exceed 30 pages.

                                                  Respectfully submitted,




                                                  ___________________________
                                                  (admitted pro hac vice)

cc:      Counsel of Record (via ECF)




                                              2
ACTIVE 240872974
